DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2022 has been entered.
Claims 1, 7, and 21-33 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  
The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 21-27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wegerer (US 2013/0158326) in view of Long (US 2009/0288985).
Regarding claims 1, 7, 21-27 and 30-32, Wegerer teaches sending hydrocarbon feed to a first catalytic cracking riser under conditions sufficient to crack C5-C7 hydrocarbons to form a first cracked stream [0014]; fractionating the first cracked stream to produce a plurality of streams including a C4-10 or C4-7 naphtha [0014] and flowing the first stream with a second catalyst in a second reactor riser under conditions to produce C2-3 olefins [0013-0014].  Wegerer teaches using different catalysts in each zone [0015], [0022].  Wegerer teaches separate regeneration zones [0024], [0018], see figure.  Wegerer teaches selecting appropriate reaction conditions in each zone [0016], [0023].  Wegerer teaches residences times of .1-5 seconds and pressures of 14.7-64.7 psi [0023], overlapping with the claimed ranges.  Wegerer teaches using mordenite or faujasite catalysts in the first zone [0015].    Werger teaches any zeolite in the second cracking zone, including beta zeolite [0022].  Wegerer teaches olefin producing zone operated at temperatures of 530-650°C [0023], which overlaps with the claimed range.    
Wegerer teaches using different catalysts in the first and second zones so that the first zone is drawn to cracking while the second zone is drawn to olefin production [0015], [0022].  Examiner notes that since different catalysts are used, the silicon to aluminum ratio, pore size, surface area, and promoters would also differ. Wegerer teaches ZSM 5 catalysts [0022].
Wegerer teaches the primary catalytic cracking zone can include, but is not limited to treating various gas oils for producing olefins, such as FCC or FCC processes designed to optimize olefin production [0013].

Wegerer teaches the first cracking zone is operated at any useful process conditions including temperatures of about 510-593°C [0016].  Examiner considers “about 593°C” to include slightly higher temperatures, such as 600°C, which reads on the claimed range.  Further, Long teaches typical FCC conditions include temperatures of 400-800°C [0042], overlapping with the claimed ranges.  Long additionally teaches steam or dry gas to hydrocarbon ratios of 0.05-1 by weight, in order to obtain sufficient fluidization [0043].   Long teaches space velocities of 0.1-750 hr-1 [0042].

Therefore, it would have been obvious to the person having ordinary skill in the art to have optimized the reaction conditions of Wegerer, including space velocity, temperature, and steam ratio, as guided by Long well-known operable ranges.
Wegerer does not explicitly disclose (1) the feed is light naphtha with initial boiling point in range from 15-40°C and a final boiling point in the range of 65-350°C (2) the claimed yield of light olefins and aromatics or dry gas to hydrocarbon ratio (3) fractionation steps including recycle of heavy fraction.
Regarding (1), Long teaches a similar FCC process which is drawn to optimize olefin yields [0002].   Long teaches that suitable feedstocks include the gas oils disclosed by Wegerer, as well as naphtha including cat cracking naphtha or straight run naphtha [0028].  Examiner notes that naphtha boils in a range of 30-200°C, which overlaps with the claimed range. Long teaches that fluidization gas can be selected from steam or dry gas  [0043] with steam or dry gas to hydrocarbon ratios of 0.05-1 by weight in order to obtain sufficient fluidization [0043], and recycle of obtained light gases [0097].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Long naphtha as the Wegerer feed and fluidization gas/ratio, since Wegerer teaches any suitable FCC process drawn to olefin production can be used, and Long teaches that naphtha is a suitable feed to FCC processes to produce olefins, with fluidization gas/ratio.
Regarding (2), it is expected that the same products would result, since the prior art teaches the same process steps applied to the same feeds, at the same conditions as claimed.  Further, Long teaches cracking of naphtha resulting in the claimed ethylene, propylene, and aromatic contents (see tables).
Regarding (3), Wegerer teaches fractionation to obtain light ends, naphtha, and cycle oils [0014].  Further, Long teaches that it is well known in the art to further fractionate cracked products into light olefins, and BTX streams [0049-0050], as well as light gas recycle [0055].  Long teaches fractionation to obtain a slurry stream (reading on claimed C12+) which is recycled to the catalytic cracking reactor [0097].
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the well-known further fractionation of products and recycled disclosed by Long, for the benefit of obtaining the desired fractions and cracking unconverted products. 
Claims 28, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wegerer (US 2013/0158326) in view of Long (US 2009/0288985) as applied to claim 21 above, and further in view of Canos (US 2005/0182278).
Regarding claims 28-29 and 33, the previous combination teaches the limitations of claim 21, as discussed above.
The previous combination does not explicitly disclose omega zeolites.
However, Canos teaches that well known FCC catalysts for producing olefins include faujasite, omega, and mordenite [0008].
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate zeolite, or mixture thereof, as disclosed by Canos, for the benefit of obtaining the desired olefin products.  Examiner notes that mixtures of the known compositions would be prima facie obvious, in the absence of new or unexpected results (see MPEP 2144.06, I drawn to combining equivalents known for the same purpose).  
Response to Arguments
Applicant's arguments filed 21 October 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Wegerer fails to teach acidic porous zeolite catalyst, dry gas fluidization medium, or reaction pressure
One of skill in the art would not and could not use Long to modify Wegerer because they are drawn to different processes.

In response to Applicant’s first argument, Wegerer teaches mordenite and faujasite cracking catalysts [0015], which read on the claimed “acidic porous zeolite”.  Further, Canos reference has been provided to address new claims regarding omega zeolite, and mixtures of omega and mordenite [0008].  Wergerer teaches pressures of 24.7-64.7 psi [0016], which reads on the claimed range.  Long has been incorporated to provide conventional dry gas/ratios utilized in fluidized cracking zones [0043].  As discussed in the rejections above, it would have been obvious to the person having ordinary skill in the art to have appropriately optimized the conditions in the fluidized cracking zone, as guided by the prior art of record.  It is not seen where such a modification would result in any new or unexpected results. 
In response to Applicant’s second argument, Examiner notes MPEP 2144.05, II drawn to routine optimization.  Examiner additionally notes that Long is analogous in that it is also drawn to FCC reactions.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wakui (US 2006/01447589) – teaches fluidized catalytic cracking of naphtha with steam to produce ethylene, propylene, and aromatics [0025], [0042], see tables.
Hadjigeorge (US 2008/0188702) – teaches fluidized catalytic cracking using two reaction risers.
Leonard (US 2011/0108458) – teaches catalytic cracking using two reactors.
Al-Majnouni (US 2019/0316042) – teaches cracking naphtha with recracking of C4-5 products.
Eng (US 2008/0035527) – teaches dual riser FCC to produce ethylene, propylene, and aromatics. 
Henry (US 2002/0189973) – teaches fluid cracking of naphtha in two risers.
Mehlberg (US 2013/0131412) – teaches catalytic cracking in two zones o obtain improved propylene yield.
Bourane (US 2019/0225894) – teaches fluidized catalytic cracking using two risers and tow regeneration zones.
Conner (US 3,761,391) – teaches cracking hydrocarbons to produce olefins.
Dean (US 2008/0011645) – teaches fluidized catalytic cracking using an up flow riser and a down flow reactor using the same catalyst composition.
Al-Majnouni (US 2021/0269726) – teaches fluidized catalytic cracking with re cracking of C4-6 products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771